—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about September 25, 2000, which denied plaintiffs motion to reargue a prior order granting defendants’ motion to change venue from New York County to Nassau County, deemed to have granted reargument, and, upon re argument, to have adhered to the prior order, and, so considered, unanimously affirmed, without costs.
The motion court, while stating in the order on appeal that reargument is denied, in effect granted reargument in a reconsideration that actually decided the motion on a different ground; accordingly, the order is appealable (see, Centennial Restorations Co. v Wyatt, 248 AD2d 193, 197-198). Pursuant to CPLR 510 (3), venue was properly changed to Nassau County based upon the convenience of material witnesses in a personal injury action that arose in Nassau County (see, Neos v Crabby Joe’s, 241 AD2d 337). Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.